             Case 1:18-cr-00053-KBJ Document 75 Filed 01/16/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
UNITED STATES OF AMERICA             )
                                     )
            v.                       )                   Crim. No. 18-CR-53
                                     )
FIROZ PATEL,                         )                   Judge Kitanji Brown Jackson
                                     )
            Defendant.               )
____________________________________)

               DEFENDANT’S UNOPPOSED MOTION TO PERMIT TRAVEL

        Defendant FIROZ PATEL, by and through counsel, respectfully asks this Court for

permission to travel by plane from his residence in Canada to Dubai U.A.E. on Wednesday,

January 29, 2020 through Tuesday, February 4, 2020. The purpose of the travel is for Mr. Patel to

attend business meetings.

        1.      On or about January 15, 2019, Mr. Patel appeared before the Court and was

arraigned in the above-captioned case. He posted at $300,000 cash bond and was ordered, inter

alia, to seek Court approval for any travel outside of Canada, where he currently resides, and to

appear at all Court hearings.

        2.      There is a status hearing currently set for February 17, 2020.

        3.      The Court previously allowed Mr. Patel to travel to Dubai for business and he is

seeking the Court’s permission to allow him to attend meetings again later this month. If the

Court were to allow him to travel, he would leave Canada on January 29, 2020 and would return

from Dubai on February 4, 2020.

        4.      If the Court were to grant permission, he would provide a copy of a travel itinerary

to his pretrial services officer with the specifications of the trip.

        5.       Government counsel Zia Faruqui does not oppose the request.
         Case 1:18-cr-00053-KBJ Document 75 Filed 01/16/20 Page 2 of 3



       WHERFORE, based on the foregoing good cause, Defendant respectfully requests that

this Court grant him permission to travel from Canada to Dubai U.A.E. from January 29, 2020

through February 4, 2020.




       Date: January 16, 2020                     Respectfully submitted,

                                           Firoz Patel,
                                           By Counsel,

                                                      /s/
                                           Danny C. Onorato, D.C. Bar No. 480043
                                           Schertler & Onorato, L.L.P.
                                           901 New York Avenue, N.W.
                                           Suite 500
                                           Washington, D.C. 20001
                                           202-628-4199 telephone
                                           202-628-4177 facsimile
                                           Counsel for Defendant Mr. Patel
          Case 1:18-cr-00053-KBJ Document 75 Filed 01/16/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of January, 2020, I electronically filed a true copy of

the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all parties.



                                                             /s/
                                               Danny C. Onorato, D.C. Bar No. 480043
                                               Schertler & Onorato, L.L.P.
                                               901 New York Avenue, N.W.
                                               Suite 500
                                               Washington, D.C. 20001
                                               202-628-4200 telephone
                                               202-628-4178 facsimile
                                               Counsel for Defendant Mr. Patel
